DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlipf et al., US Pg. Pub. No. (2018/0263180) referred to hereinafter as Schlipf.
As per claim 1, Schlipf teaches a center-pivot irrigation system comprising: a field engagement unit comprising a phenotyping attachment including one or more agronomy imaging attachments (see at least abstract, summary, Para 31), wherein the phenotyping attachment is actuatable along a support assembly of the center-pivot irrigation system (see at least abstract, summary, Para 31, 41, 53), wherein the one or more agronomy imaging attachments includes one or more vision systems (see at least abstract, summary, Para 31); and a controller, wherein the controller includes one or more processors configured to execute a set of program instructions stored in memory, wherein the program instructions are configured to cause the one or more processors to: control a position of the phenotyping attachment along the support assembly (see at least abstract, summary, Para 31, 36, 38, 53); direct the one or more vision systems to capture 

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665